DOWNEY, Judge.
Appellants, Mr. and Mrs. Cavallari, brought suit against appellees to recover money damages for injuries appellant Samuel Cavallari suffered as a result of an automobile accident with appellee Caroline Harris Goebel. Being dissatisfied with the jury verdict and judgment of $5,000 for Samuel Cavallari, Mr. and Mrs. Cavallari have appealed.
The appellees admitted liability for the accident so that only damage issues were presented to the jury. Samuel claimed injuries to his ankle, neck, and back, which allegedly resulted in permanent injuries and sexual impotence. Virginia’s claim was derivative for loss of the services, consortium, and society of her husband.
Without detailing the evidence, we find it sufficient to say that appellants adduced proof of Samuel’s injuries, the permanency thereof, and the resulting impotence, all of which tied to the accident. However, there was also evidence to the contrary. The appellees adduced competent evidence that Samuel’s injuries were not permanent and that both the ankle problem and the alleged sexual residual predated the accident. Ap-pellees introduced medical records from the Mayo Clinic which reflected that Samuel had complained of sexual dysfunction in visits to the Mayo Clinic in 1944 and 1958. Those records also showed he suffered from gout which could have had a contributory affect upon his ankle.
In view of the conflicts in the evidence, the jury could find that not all of Samuel’s ailments were accident related and that many of those ailments predated the accident. The record would also support a finding that his complaints were exaggerated. *895Thus, we have classical jury questions which were decided adversely to appellants.
Appellants assert as error, on the grounds of surprise, the admission of the Mayo Clinic medical records. However, we have considered the foregoing assertion and have found no reversible error in the admission of those records.
Accordingly, the judgment appealed from is affirmed.
AFFIRMED.
LETTS, C. J., and ANSTEAD, J., concur.